DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1-3, 7 are amended in the reply filed on 12/29/2021; claims 11-12 are newly added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously applied prior art references.
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues regarding the drawings objection and 112 rejection that the recited “protrusion” is clearly illustrated in the drawing. 
Examiner disagrees, and notes that Applicant has placed this marker in the response to arguments but have not amended the drawings to reflect what is shown in the response to arguments. More specifically, a reference number is needed to point out the “protrusion” in the drawings, which also needs to be added to the specification.   It was not readily apparent to Examiner where the “protrusion” was upon reading the and in fact, “protrusion” is not found in the specification. Examiner maintains the drawing objection. See para. [0044] where “flange portion 20d” appears to be a similar structure, but it is not known if this is being replaced by the term “protrusion.”  Applicant is their own lexicographer, however their terms from specification to claims are to necessarily be consistent for clarity. 
Applicant argues regarding the 103 rejections that Sakai does not disclose or suggest that an entire side surface of the base material is surrounded by the ceramic. 
Examiner disagrees, and notes that it appears that the entire upper side surface of the base material is surrounded be the ceramic layer (entire interpreted as circumferential surface). 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protrusion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a protrusion" in the claim. It is unclear if the protrusion (which is not found in the specification) is considered to be the flange, which is disclosed in the specification. Examiner interprets the protrusion to be the flange.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2010157559A to “Sakai.”
Claim 1: Sakai discloses a plasma processing apparatus comprising: a first member (207/205/210, Fig. 1-2) including a first placing surface (top of 2) on which a workpiece (1 [wafer]) is accommodated for a plasma processing (para. [0021]), a recessed portion (recessed portion is under 205 [third ceramic layer]) on a first back surface side of the first member (under 205 of 207/205/210) in a range corresponding to the first placing surface (see Fig. 8, below), and a protrusion (210 [sixth ceramic layer]) extending downwardly from an edge of the back surface side (see Fig. 8 where 210 extends down from back surface side of 205) to define the recessed portion (under 205, see Fig. 8 below); 
a sheet member (204b, Fig. 8) formed in a sheet shape (204b, see Fig. 8 and 4, para. [0028], where 204 appears to be in a sheet shape), including a first heater (204 [heater]) and a lead wiring (209c/d [feeding body]) that supplies power to the first heater (204, para. [0028]), and disposed inside the recessed portion (under 205 and inner side of 210) such that the first heater (204) is positioned in a region of the recessed portion corresponding to the first placing surface (top of 207/205) and the lead wiring (209c/d) is positioned on an inner surface of the protrusion (inner surface of 210, see Fig. 8);
 and a second member (203/201/208/4, Fig. 8) fitted into the recessed portion (under 205 and inner side of 210) in which the sheet member (204) is disposed (see Fig. 8 below), wherein an entire side surface of the second member (upper portion of 203/201/208/4) is surrounded by the protrusion (210, see Fig. 8, where “entire” is interpreted as entire upper side surface in the circumferential direction), wherein the second member (203/201/208/4, Fig. 8, Sakai) includes a surface (side/top portion of 203/201/208/4) facing the inner surface of the protrusion (inner side of 210) and a groove or a through hole (opening of 4 and groove of 208/203) formed on the surface of the second member (203/201/208/4) such that the groove or the through hole (opening of 4 and groove of 208/203) communicates with a second back surface side of the second member (bottom of 4).  It is noted that Applicant is utilizing generic terms such as portion, member, thus prior art reference Sakai fully meets these limitations. 

    PNG
    media_image1.png
    983
    872
    media_image1.png
    Greyscale


Claim 2: The apparatus of Sakai discloses the sheet member (204) includes a heater portion (204a/b [inner and outer heater]) provided with the first heater (204) and formed to have a size of a region corresponding to the first placing surface of the first member inside the recessed portion (see Fig. 4 where it is sized as necessary), and a wiring portion (7c/d [feeding units]) provided with the lead wiring (209c/d) and extended from the heater portion (204a/b, see Fig. 4 and 8) such that the wiring portion (7c/d) passes through the groove or the through hole (side/top portion of 203/201/208/4) of the second member (203/201/208/4, Fig. 8, para. [0025], [0033]).
Claim 5: The apparatus of Sakai discloses wherein the second member (203/201/208/4, Fig. 8, Sakai) includes a coolant flow path (5 [refrigerant flow path]) formed therein (para. [0020]). 
Claim 6: The apparatus of Sakai discloses wherein an inner diameter of the recessed portion (inner diameter of under 205, Fig. 8, Sakai) defined by the protrusion (and inner side of 210) is greater than an outer diameter of an entirety of the first placing surface (interpreted as edge of horizontal portion of 210 which appears to be greater than outer diameter of top of 207/205/210). 
Claim 7: The apparatus of Sakai discloses wherein the protrusion (210, Fig. 8, Sakai) appears to be disposed along the edge of the first back surface side of the first member (edge of back surface side of 207/205/210) such that the protrusion (210) surrounds a center portion of the first back surface side of the first member (center portion of 207/205/210).
Claim 8: The apparatus of Sakai discloses, wherein at least a portion of the sheet member (a portion of 204, Fig. 8 Sakai) appears to be surrounded by the protrusion (210, see Fig. 8). 
Claim 9: The apparatus of Sakai discloses wherein at least a portion of the first heater (a portion of 204, Fig. 8 Sakai) appears to be disposed between the first member (207/205/210) and the second member (203/201/208/4, see Fig. 8). 
Claim 10: The apparatus of Sakai discloses wherein the second member (203/201/208/4, Fig. 8, Sakai) provides a lower electrode (see para. [0021]) and a base (4 [base material]) supporting the first member (207/205/210).
Claim 11: The apparatus of Sakai discloses wherein the entire side of surface of the second member (upper circumferential side surface of 203/201/208/4, Fig. 8, Sakai) is in contact with the protrusion (210, see Fig. 8 where they are in contact via 209d, 208).
Claim 12: The apparatus of Sakai does not explicitly disclose wherein the first member and the protrusion are integrally formed. Yet Sakai teaches that the seven ceramic layers are formed by thermal spraying, and that any structure may be used as long as the heating means and the electrodes are arranged so as to be insulated from the base material (para. [0041]), this is interpreted as any structure could include an integral structure. Additionally, the courts have held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”  MPEP 2144.04 V (B).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai as applied to claims 1-2, 5-12 above, and further in view of US 2017/0092472 to “Koiwa.”
Claims 3-4: The apparatus of Sakai does not disclose (claim 3) further comprising: a placing table on which a focus ring (is placed along an outer peripheral surface of the first member, wherein the first member is formed in a cylindrical shape with a top surface of an upper-side-of the cylindrical shape being the first placing surface; (claim 4) wherein the placing table is provided with a second heater on a second placing surface on which the focus ring is placed. 
However Koiwa discloses (claim 3) comprising: a placing table (70 [clamping member], Fig. 2) on which a focus ring (84 [focus ring]) is placed along an outer peripheral surface of a first member (52 [attraction unit]), wherein the first member (52) is formed in a cylindrical shape (para. [0072]) with a top surface of the cylindrical shape being the first placing surface (top of 52); (claim 4) wherein the placing table (14 [mounting table]) is provided with a second heater (76 [heater]) on a second placing surface (top of 70) on which the focus ring (84) is placed, for the purpose of efficiently heating the focus ring (para. [0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the placing table, focus ring, second heater, and above limitations for the purpose of efficiently heating the focus ring (para. [0086]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0122633 discloses a first member (200, Fig. 5F-1) with a protrusion (204) which surrounds a second member (140) disposed under the first member (200). US 20200286718 discloses a first member (1, Fig. 2) with a protrusion (side of 1), which surrounds a second member (2) disposed under the first member recessed portion (see Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718